Citation Nr: 1138673	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1959 to November 1981.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying entitlement to the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Under VA law, total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2011).

At present, the Veteran receives VA disability compensation for the following service-connected conditions: bilateral hearing loss, rated at 70 percent disabling; diabetes mellitus, type II, rated at 20 percent; prostate cancer, rated at 20 percent; tinnitus, rated at 10 percent; coronary artery disease, rated at 10 percent; and left varicocele, rated noncompensable (0 percent). Based upon the bilateral hearing loss disability alone, which is evaluated as 70 percent disabling, the Veteran meets the preliminary schedular criteria for assignment of a TDIU, by reason of having          at least one service-connected disability rated at 60 percent or higher. See 38 C.F.R. § 4.16(a). It remains to be established whether the Veteran's service-connected disabilities when considered together render him unemployable for any substantially gainful vocation, which is the next prerequisite to demonstrate TDIU entitlement.

As the record stands, the evidence regarding unemployability is not sufficiently determinate. It is for this reason that the Board is ordering a new VA Compensation and Pension examination to address the capacity for securing and maintaining substantially gainful employment. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Previously, the Veteran underwent a thorough VA general medical examination in June 2007, which encompassed most of his service-connected disabilities (as service connection for coronary artery disease had not yet been granted), pursuant to which the VA examiner opined that while physical labor requiring the Veteran to exceed his tolerance of activities would be limited, sedentary work which allowed him to change position as needed could be tolerated. 

Subsequently in July 2007 the Veteran underwent VA audiological examination pertaining to his bilateral hearing loss, following which the audiological examiner offered this pronouncement:

	Regarding the question of unemployability with amplification and
	reasonable accommodations as specified in the Americans with Disabilities 	Act, this hearing loss alone should not significantly affect vocational 	potential or limit participation in most work activities. Employment would 	be feasible in a loosely supervised situation requiring little interaction with 	the public. Presently the Veteran does use a behind the ear hearing aid on    	his right ear.

Based on the record to this point, the evidence suggested that the Veteran had some retained functional capacity for gainful employment. However, additional medical evidence was then received in the form of a December 2007 private audiological consultation, which indicated the following clinical impression: "sensorineural hearing loss not medically correctable" (emphasis added). The audiologist further indicated that the Veteran would experience difficulty hearing speech conversation, moreso in the presence of background noise or when he was not facing people directly. It was indicated that since the audiologist did not know what the Veteran's work experience was, he did not know how well the Veteran functioned at work when using a hearing aid. 

The medical evidence effectively came into conflict following receipt of the December 2007 private audiological consult report, since the VA examiner's opinion that the Veteran remained employable was based on the premise that hearing loss was largely correctable with hearing aids. Yet the December 2007 report seems to contradict that assertion. This discrepancy, as well as the fact that it has been nearly four years since the Veteran's occupational capacity was last evaluated, means that a new examination should be held. 

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of all medical care providers who treated him for his service-connected disabilities since 2007. After securing the necessary release(s), the RO should obtain any outstanding records for inclusion in the claims file. 

2. The RO/AMC should schedule the Veteran for a VA general medical examination. The claims file must be made available for the examiner to review. A specific medical review should be made as to the current severity of the Veteran's bilateral hearing loss, to include a separate supplemental VA audiological examination. 

The VA examiner is then requested to provide an opinion in response to the following inquiries:

* Please opine whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of one or more of his service-connected connected disabilities, which include bilateral hearing loss, diabetes mellitus, type II, prostate cancer, tinnitus, coronary artery disease, and left varicocele.
* In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.

* The requested opinion must also take into consideration the relevant employment history, or lack thereof.

* In determining employability in light of service-connected bilateral hearing loss, the examiner must expressly note whether the Veteran's hearing loss is amenable to medical correction through hearing aids, and if not, must indicate the extent to which there is any retained functional capacity. 

* The VA examiner must also indicate review and consideration of the June and July 2007                      VA Compensation and Pension exams on file,           as well as the December 2007 private audiological consultation report.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

3. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim of entitlement to a TDIU, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


